PER CURIAM.
Upon an examination of the record in this case it appears that in arriving at the conclusions which were embodied in his report the referee applied different standards to the proof offered upon the part of the plaintiff and the defendant. As a consequence, we cannot concur in the conclusion arrived at by him; and we think that there should be a new trial before another referee, to be appointed in the order entered upon this decision. We do not discuss the facts of the case, because we might thereby say something which the referee might consider as binding upon Mm in the decision of the issues which will be presented upon the new trial. Judgment reversed; new trial ordered; costs to appellant to abide event.